NO. 12-08-00462-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



SIMON PROPERTY GROUP
(TEXAS), L.P.,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

RPR CONSTRUCTION, INC.,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant Simon Property Group (Texas), L.P. has filed an unopposed motion to dismiss this
appeal.  In its motion, Simon states that the parties have reached an agreement providing, in part, that
Simon will not pursue this case on appeal.  Because Simon has met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered January 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.







(PUBLISH)